

117 HR 4229 IH: National Sexual Assault Hotline Grants Reauthorization Act
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4229IN THE HOUSE OF REPRESENTATIVESJune 29, 2021Ms. Kuster (for herself and Mr. Joyce of Ohio) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo reauthorize grants for the Rape, Abuse and Incest National Network, and for other purposes.1.Short titleThis Act may be cited as the National Sexual Assault Hotline Grants Reauthorization Act. 2.Reauthorization of grants for the RAINN national sexual assault hotline and the RAINN national sexual assault online hotlineSection 628(d) of the Adam Walsh Child Protection and Safety Act of 2006 (34 U.S.C. 20985(d)) is amended by striking fiscal years 2007 through 2010 and inserting fiscal years 2022 through 2028.